Citation Nr: 1734153	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the overpayment debt was validly created.

2.  Entitlement to waiver of debt based upon an overpayment of pension benefits in the amount of $44,170.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from May 1954 to July 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 action taken by the RO to cease the Veteran's pension entitlement effective in February 2008.  

This appeal had been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's widow filed an application for death pension benefits in June 2017.  This matter is referred to the RO for appropriate action.  

As the appeal is being dismissed without prejudice, and as the Veteran's widow has filed an application for substitution, the matters inherent to the application for substitution are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board has set forth a brief summary of the facts as reflected in the Veteran's Income Verification Match File and his claims file as well.  


FINDING OF FACT

In June 2017, the VA was notified that the Veteran died in June 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who is the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.900, 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

If the agency of original jurisdiction grants the request to substitute, then the case returns to the same place on the Board's docket that it held at the time of the veteran's death.  38 C.F.R. §§ 20.1302, 20.900; Natl Org. of Veterans Advocates, Inc. v. Sec'y of VA, 809 F.3d 1359 (Jan. 13, 2016).


ORDER

The appeal is dismissed.


REMAND

In this case, the Veteran's widow has completed a timely application to substitute for her deceased husband in this matter; however, the RO has not yet reviewed this request.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  38 U.S.C.A. § 7104; § 38 C.F.R. § 20.101(a).

Historically, VA pension benefits were awarded to the Veteran in May 2000, when the RO found that the Veteran was unable to work and had not worked since 1988

The overpayment at issue here was created in April 2013 when the RO retroactively terminated the Veteran's subsistence pension benefits effective in February 2008, on the basis that the Veteran had excess countable income during that calendar year, generated by his wife's earnings.  Because the VA had been calculating the Veteran's pension benefit predicated upon the report of no earned income generated by the Veteran or his wife, an overpayment was created, which must now be repaid to the government.  

The purpose of the VA pension benefit is to provide basic subsistence for wartime Veterans who are unable to work.  The pension benefit is calculated based upon the income of the entire household, and VA pays the difference between the defined pension ceiling and household income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23.  When the Veteran was initially deemed to be eligible for pension, he was informed that the grant was based upon his own report of having no income other than social security benefits.  The notification letter in April 2001informed him that his pension rate was dependent upon his income and that the only income which had been counted by VA was his Social Security payment.  His spouse was listed has having no income in this explanation.  He was also informed that he could reduce his countable income by submitting documentation of his medical expenses.  

The Veteran was essentially reminded of these requirements by letter on an annual basis thereafter.  For several years he submitted annual income verification forms on which he reported his income and his spouse's income.  He also submitted yearly medical expense reports.  Because his only reported income consisted of Social Security benefits, the RO notified him in December 2007, December 2008, December 2009, December 2010, and December 2011 that he was not required to submit the annual income verification forms any longer, because the RO checked directly with the Social Security Administration to confirm the amount of his benefit.  These letters clearly informed him that it was his responsibility to tell VA if his spouse begins receiving other income such as wage earnings, and that it was his responsibility to inform VA of other changes in the status of his dependents.  

Despite repeated notifications, the Veteran failed to inform the VA when his wife began working and earning income.  In August 2011, the VA conducted an income match with the assistance of other government agencies, which revealed that the Veteran's wife had been steadily employed.  During the year 2008, she had earned more money than the VA pension ceiling allows.  The VA invited the Veteran and his wife to provide confirmation of this income.  In response they indicated that they did not recall the exact amount she had earned, and did not have documentation of it.  They did not dispute the amount identified by VA however, and they did not deny that she had been working; they merely indicated they could not confirm the amount of money at issue.  

Based upon this income, the VA stopped paying the Veteran's pension benefits in May 2013 and declared an overpayment of pension benefits totalling the amount of pension benefits paid to the Veteran between February 2008 and May 2013.  Because the income earned by the Veteran's wife exceeded the yearly pension ceiling, all of the pension paid to the Veteran between February 2008 and May 2013 constituted overpayment debt.  

The amount of the debt at issue is $44,170.  The VA has already recovered this debt in a single lump sum, from past-due benefits when the Veteran was awarded VA compensation in June 2014.  Thus, if this appeal is eventually successful, this money would need to be returned to his estate and/or to his widow, depending upon the outcome of the application for substitution.  

Regardless of the outcome of the application for substitution, the Board wishes to highlight several factors which will need to be considered.  

The Veteran requested waiver of this debt in April 2013, and the VA's Debt Management Center referred the request to the Committee on Waivers and Compromises (Committee) at the Veteran's local RO in June 2013.  If that Committee has reviewed the matter, no record of such has been included in the Veteran's claims file.  As the record stands now, it appears that no decision on the waiver request has been made.  The appeal was certified to the Board as to the creation issue, with no mention of the waiver portion of the matter.  Therefore, it must be determined whether the Committee has already reviewed the matter or whether the matter must be referred to the Committee for initial review.  

The Board has also identified several areas which may require further development.  

In a May 2013 statement, the Veteran asserted that he had been providing his income information to the VA medical center annually for purposes of establishing his eligibility for VA medical care.  He asserted that the RO should have been checking with the medical center.  His argument has some merit.  Any VA medical records are deemed to be constructively of record in proceedings before the entire VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As a matter of practice, however, VA pension benefits are not administered in this way.  Rather the pension recipient is instructed to notify VA when income status changes, a responsibility contingent upon accepting the pension benefit.  

The Veteran appears to be making an argument of administrative error on the part of the VA.  According to the doctrine of sole administrative error, if a debt was the result solely of administrative error, no overpayment may be charged to the Veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, sole administrative error is not present.  Id.  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.

In support of his assertion that VA was on notice of his wife's income during the time period at issue, the Veteran submitted a copy of a form which shows his wife was working and earning income in in 2012.  No such form is of record pertaining to 2008, which is the year at issue here.  At this juncture of the appeal, the Board holds that the Veteran's Medical Administration File should be obtained for review from the Shreveport, Louisiana VA Medical Center, where the Veteran receives his medical care.  In particular, income information for the year 2008 should be requested.  His widow is invited to submit his copies of these forms, as well, if she has copies.

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision adjudicating whether the Veteran's widow meets the basic eligibility requirements to substitute for the Veteran with regard to the service connection claims.

2.  Based upon this decision, appropriate action to readjudicate this waiver request should be taken.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


